     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 1 of 41




 1    FARHAN R. NAQVI
      Nevada Bar No. 8589
 2    PAUL G. ALBRIGHT
 3    Nevada Bar No. 14159
      NAQVI INJURY LAW
 4    9500 W. Flamingo Road, Suite 104
      Las Vegas, Nevada 89147
 5    Telephone: (702) 553-1000
      Facsimile: (702) 553-1002
 6
      naqvi@naqvilaw.com
 7    paul@naqvilaw.com
      Attorneys for Plaintiff
 8
      J. BRUCE ALVERSON
 9    NEVADA BAR NO. 1339
10    KARIE N. WILSON
      Nevada Bar No. 7957
11    ALVERSON TAYLOR & SANDERS
      6605 Grand Montecito Pkwy., Suite 200
12
      Las Vegas, Nevada 89149
13    Telephone: (702) 384-7000
      Facsimile: (702) 385-7000
14    kwilson@alversontaylor.com
      Attorneys for Defendants
15
16
                                  UNITED STATES DISTRICT COURT
17
                                            DISTRICT OF NEVADA
18
19      PHILLIP ELWELL, individually                     Case No.: 2:19-cv-01673-APG-NJK

20                             Plaintiff,
        vs.
21                                                       JOINT PRETRIAL ORDER
        GREGORY HARVEY, individually; FEDEX
22      FREIGHT, INC. d/b/a FEDEX FREIGHT
        d/b/a FEDEX FREIGHT, SLV; and DOES 1
23      to 100, ROE CORPORATIONS 1 to 100,
24      inclusive,

25                             Defendants.

26
              The Parties, by and through their undersigned counsel, hereby submit this Joint Pretrial
27
28    Order pursuant to LR 16-3. Following pretrial proceedings in this case, IT IS SO ORDERED:




                                                 Page 1 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 2 of 41




                                                          I.
 1
 2                                         NATURE OF THE ACTION

 3           This is an action arising from a motor vehicle collision that occurred on October 17, 2017,
 4
      in Clark County, Nevada. Plaintiff PHILLIP ELWELL (“Plaintiff”) alleges he was traveling
 5
      westbound on Interstate 215 when Defendant GREGORY HARVEY (“Defendant Harvey”), who
 6
 7    was also traveling westbound on Interstate 215, directly behind Plaintiff, allegedly operated a

 8    tractor-trailer negligently, which resulted in a rear-end collision between Defendant Harvey and
 9    Plaintiff, allegedly injuring Plaintiff. Defendant denies Plaintiff’s allegations. Plaintiff seeks
10
      general and special damages arising from the subject collision.
11
             At all times relevant herein Defendant FEDEX FREIGHT, INC. dba FEDEX FREIGHT
12
13    dba FEDEX FREIGHT, SLV (“Defendant FedEx”) owned and/or controlled the 2012 Volvo

14    tractor and trailer operated by Defendant Harvey. At all times relevant herein, Defendant Harvey
15    was an employee and/or authorized agent of Defendant FedEx Freight, Inc., and was acting within
16
      the course and scope of such employment and/or agency, thereby rendering Defendant FedEx
17
      Freight, Inc. vicariously liable for Defendant Harvey’s negligence, if any.
18
19                                                       II.

20                                     STATEMENT OF JURISDICTION
21
             This case was removed to Federal Court pursuant to 28 U.S.C. §§1441(a) and 1446 based
22
      upon diversity jurisdiction under 28 U.S.C. §§1332. During all times relevant, Plaintiff was and
23
      is a resident of Clark County, Nevada. At the time of filing of this action, Defendant Harvey was
24
25    a resident of Colorado and Defendant FedEx Freight, Inc. is a foreign corporation doing business

26    in the State of Nevada. Plaintiff’s alleged past medical expenses are $185,211.96. Plaintiff has
27
28




                                                 Page 2 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 3 of 41




      further alleged additional damages on which his experts have rendered calculations, as well as
 1
 2    damages for pain and suffering. Thus, the amount in controversy is in excess of $75,000.00.

 3                                                        III.
 4
                                                ADMITTED FACTS
 5
              The following facts are admitted by the parties and require no proof:
 6
 7            1.      Defendant Harvey was operating a tractor trailer owned by Defendant FedEx Freight,

 8    Inc. at the time of the subject collision;
 9            2.      Defendant FedEx Freight, Inc. entrusted the use of the tractor trailer to Defendant
10
      Harvey, and Defendant Harvey had Defendant FedEx Freight, Inc.’s permission to operate the tractor
11
      trailer at the time of the subject collision;
12
13            3.      Defendant Harvey was an employee and/or agent of Defendant FedEx Freight, Inc.

14    at the time of the subject collision;
15            4.      Defendant Harvey was acting within the course and scope of his employment with
16
      Defendant FedEx Freight, Inc. at all times relevant to the events described in Plaintiff’s Complaint;
17
      and
18
19            5.      Defendant FedEx Freight, Inc. is vicariously liable for the alleged acts, omissions and

20    conduct of Defendant Harvey as it pertains to the events described in Plaintiff’s Complaint, including
21
      alleged negligence that may be attributed to Defendant Harvey through proceedings in this case, if
22
      any.
23
      ...
24
25    ...

26    ...
27
      ...
28




                                                      Page 3 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 4 of 41




                                                          IV.
 1
 2                                           UNCONTESTED FACTS

 3            The following facts, though not admitted, will not be contested at trial by evidence to the
 4
      contrary: None.
 5
                                                          V.
 6
 7                                                ISSUES TO BE TRIED

 8            The following are issues of fact to be tried and determined upon trial:
 9            1.       Whether Defendants were negligent;
10
              2.       Whether Plaintiff was comparatively negligent;
11
              3.       Whether the subject collision proximately caused injuries and other damages to
12
13    Plaintiff;

14            4.       The reasonable value of special and general damages incurred by Plaintiff as a result
15    of the subject collision;
16
              5.       Whether the medical care and treatment received by Plaintiff was reasonable and
17
      necessary as a result of the subject collision;
18
19            6.       Whether the medical care and treatment received by Plaintiff was causally related to

20    the subject collision in this litigation;
21
              7.       Whether the claimed future medical care and treatment of Plaintiff is causally related
22
      to the subject collision; and
23
              8.       The reasonableness and necessity of medical care and treatment Plaintiff will require
24
25    in the future as a result of the subject collision, and the cost thereof.

26    ...
27
      ...
28




                                                      Page 4 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 5 of 41




                                                        V.
 1
 2                                             ISSUES OF LAW

 3           The following are issues of law to be tried and determined upon trial:
 4
             1.      The amount of negligence, if any, attributable to each party in this litigation; and
 5
             2.      Whether the subject collision was the proximate cause of Plaintiff’s claimed damages,
 6
 7    as well as the extent of said damages.

 8                                                    VII.
 9                                                EXHIBITS
10
             A.      The following exhibits are stipulated into evidence in this case and may be so
11
      marked by the clerk: None.
12
13           B.      As to the following exhibits, the party against whom the same will be offered

14    objects to their admission upon the grounds stated:
15                   1.      Plaintiff’s Exhibits and Defendants’ Objections thereto:
16
                           DESCRIPTION                              DEFENDANTS’ GROUNDS FOR
17                                                                        OBJECTION
        1.   Plaintiff’s Complaint
18
19      2.   Nevada Highway Patrol Traffic Accident Report

20      3.   Nevada Department of Public Safety Voluntary          Hearsay
21           Statements
        4.   Photographs provided by the Nevada Highway
22           Patrol of the vehicles involved in the subject
             collision
23
        5.   Property damage estimate and photographs of
24           Plaintiff’s vehicle provided by Spring Mountain
             Appraisers & Adjusters
25      6.   National Safety Council’s article titled “Injury      Foundation, relevance, authenticity
26           Facts 2017 Edition”
        7.   National Safety Council’s report titled “The          Foundation, relevance, authenticity
27           State of Safety” - 2017
28




                                                  Page 5 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 6 of 41




       8.    State of Nevada Driver’s Handbook – May            Foundation, relevance, authenticity
 1
             2016”
 2     9.    State of Nevada Driver’s Handbook – January        Foundation, relevance, authenticity
             2018
 3
       10.   State of Nevada Office of Traffic Safety Annual    Foundation, relevance, authenticity
 4           Report Book for 2017
       11.   National Highway Traffic Safety                    Foundation, relevance, authenticity
 5           Administration’s report titled “Traffic Safety
 6           Facts Nevada 2013-2017”
       12.   National Highway Traffic Safety                    Foundation, relevance, authenticity
 7           Administration’s article titled “Distracted
             Driving in Fatal Crashes, 2017” – April 2019
 8     13.   National Highway Traffic Safety                    Foundation, relevance, authenticity
 9           Administration’s article titled “Police-Reported
             Motor Vehicle Traffic Crashes in 2017” – April
10           2019
       14.   National Highway Traffic Safety                    Foundation, relevance, authenticity
11
             Administration’s article titled “2017 State
12           Traffic Data” – August 2019
       15.   National Highway Traffic Safety                    Foundation, relevance, authenticity
13           Administration’s article titled “Summary of
14           Motor Vehicle Crashes” for 2017 – September
             2019
15     16.   Federal Motor Carrier Safety Administration’s      Foundation, relevance, authenticity
             report titled “Large Truck and Bus Crash Facts
16           2017” – March 2019
17     17.   Federal Motor Carrier Safety Administration’s      Foundation, relevance, authenticity
             article titled “Commercial Motor Vehicle Traffic
18           Safety Facts” for 2017 – July 2019
       18.   National Highway Traffic Safety                    Foundation, relevance, authenticity
19
             Administration’s article titled “Large Trucks”
20           for 2017 – January 2019
       19.   Insurance Institute for Highway Safety’s article   Foundation, relevance, authenticity
21           titled “Large Trucks 2017” – December 2018
              https://www.iihs.org/iihs/topics/t/large-
22
             trucks/fatalityfacts/large-trucks
23     20.   Audio file of Plaintiff’s recorded statement,
             available for download via the following link
24           until July 27, 2020:
25           https://www.dropbox.com/sh/417mgrfzk23dduu/
             AACKuCfIZHzUits2SXWw3V37a?dl=0
26     21.   Custodian of Records Declaration and               Citation not admissible under
             documents produced by Las Vegas Township           Nevada law; relevance
27           Just Court – Traffic Department in response to
28           Plaintiff’s Subpoena Duces Tecum request




                                               Page 6 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 7 of 41




       22. Custodian of Records Affidavit and documents        Foundation, relevance
 1
            produced by the Nevada Department of Motor
 2          Vehicles in response to Plaintiff’s Subpoena
            Duces Tecum request
 3     23. Custodian of Records Affidavit, body-worn
 4          camera footage, dash cam footage, photographs,
            and documents produced by Nevada Highway
 5          Patrol – Southern Command in response to
            Plaintiff’s Subpoena Duces Tecum request,
 6          available for download via the following link
 7          until July 27, 2020:
            https://www.dropbox.com/sh/417mgrfzk23dduu/
 8          AACKuCfIZHzUits2SXWw3V37a?dl=0
       24. Documents produced by Superior Court of             Relevance
 9          California, County of San Bernardino, in
10          response to Plaintiff’s Subpoena Duces Tecum
            request
11     25. North American Spine Society website printout
                                                               Foundation, authenticity
12     26. North American Spine Society 2021 Application Foundation, authenticity
            for Membership
13
       27. Surgical cost letter authored by G. Michael         Foundation, relevance, authenticity
14          Elkanich, M.D.
       28. Deposition transcript of C.E. “Ted” Bain, BEng, Foundation, relevance
15         M.D., CCFP (EM) taken on September 13, 2004,
16         relating to Bowdre v. Ford Motor Company,
           Case No. 24-356
17     29. Deposition transcript of C.E. “Ted” Bain, BEng, Foundation, relevance
            M.D., CCFP (EM) taken on February 29, 2005,
18          relating to Blainey v. United Airlines, Inc., Case
19          No. 04-PC-334
       30. Deposition transcript of C.E. “Ted” Bain, BEng, Foundation, relevance
20          M.D., CCFP (EM) taken on March 17, 2006,
            relating to Hernandez v. Travelways, Inc.., Case
21
            No. 03-21274
22     31. Deposition transcript of C.E. “Ted” Bain, BEng, Foundation, relevance
            M.D., CCFP (EM) taken on March 28, 2006,
23          relating to Camacho v. W.D. Hardcastle and
            Greenwich, Inc., Case No. 2005-CI-09472
24
       32. Deposition transcript of C.E. “Ted” Bain, BEng, Foundation, relevance
25          M.D., CCFP (EM) taken on September 19,
            2006, relating to Eubanks v. Cottrell, Inc., Case
26          No. 4:05-CV-01361-DDN
27
28




                                               Page 7 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 8 of 41




       33. Deposition transcript of C.E. “Ted” Bain, BEng,    Foundation, relevance
 1
           M.D., CCFP (EM) taken on January 4, 2007,
 2         relating to Frazier v. Daleen, Case No. 06-CV-
           00620
 3     34. Deposition transcript of C.E. “Ted” Bain, BEng,    Foundation, relevance
 4         M.D., CCFP (EM) taken on January 19, 2011,
           relating to Campo v. Cooper Tire & Rubber
 5         Company, Case No.
           2008CA012305XXXXMBAN
 6     35. Deposition transcript of C.E. “Ted” Bain, BEng,    Foundation, relevance
 7         M.D., CCFP (EM) taken on April 28, 2014,
           relating to Dolci v. ACE Transportation, LLC
 8         Case No. D100291-C
       36. Deposition transcript of C.E. “Ted” Bain, BEng,    Foundation, relevance
 9         M.D., CCFP (EM) taken on May 3, 2016,
10         relating to Parker v. NGM Insurance Company,
           Case No. 2:15-CV-2123
11     37. Defendant FedEx Freight, Inc.’s Answer to
           Plaintiff’s Complaint
12
       38. Defendant Gregory Harvey’s Answer to
13         Plaintiff’s Complaint and Jury Demand
14     39. Curriculum vitae and fee schedules for             Hearsay
           Plaintiff’s disclosed treating providers
15
       40. Curriculum vitae, fee schedule, and testimony      Hearsay
16         history of Thomas Dunn, M.D.
       41. Expert reports, and supplements thereto, drafted   Hearsay
17
           by Thomas Dunn, M.D.
18     42. Curriculum vitae, fee schedule, and testimony      Hearsay
           history of Robert G. Berry, M.D.
19
       43. Expert reports, and supplements thereto, drafted   Hearsay
20         by Robert G. Berry, M.D.
21     44. Curriculum vitae, fee schedule, and testimony      Hearsay
           history of Valentina Ngai, Ph.D., P. Eng.
22
       45. Expert reports, and supplements thereto, drafted   Hearsay
23         by Valentina Ngai, Ph.D., P. Eng.
24     46. Curriculum vitae, fee schedule, and testimony      Hearsay
           history of Roland D. Hoover
25
       47. Expert reports, and supplements thereto, drafted   Hearsay
26         by Roland D. Hoover
27     48. Curriculum vitae, fee schedule, and testimony      Hearsay
           history of Terrence M. Clauretie, Ph.D.
28




                                              Page 8 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 9 of 41




       49. Expert reports, and supplements thereto, drafted   Hearsay
 1
           by Terrence M. Clauretie, Ph.D.
 2
       50. Defendants’ responses to written discovery         Hearsay, relevance
 3
       51. Dashcam video to the subject incident
 4
       52. FedEx Freight Written Event Summary
 5
       53. Nevada Highway Patrol Accident Information
 6         Exchange
 7     54. Nevada Highway Patrol Citation dated October       Citation not admissible under
           17, 2017                                           Nevada law; relevance
 8
       55. Employment records from Fast Plumbing
 9         Services regarding Plaintiff
10     56. FedEx Freight Inspection Details, dated October
11         17, 2017

12     57. FedEx Freight Accident Report, dated October
           17, 2017
13
       58. FedEx Freight’s Claims Notes                       Relevance; reference to insurance
14
       59. Photographs produced by FedEx Freight CL FILE
15         000125 - 000143
16     60. GPS Data for Defendant Harvey produced by
           Defendant FedEx
17
       61. Defendant Harvey’s Employment File                 Relevance
18
       62. Defendant Harvey’s Driver Qualification File       Relevance
19
       63. Maintenance Records for the Subject Tractor        Relevance
20         Trailer
21     64. FedEx Freight Driver Manual                        Relevance
22     65. FedEx Freight Driver Employee Expectations         Relevance
           (City and Road)
23
       66. FedEx Freight General Fleet Facts and tractor      Relevance
24         trailer dimensions
25
26     67. Trailer Manifest                                   Relevance

27
28




                                              Page 9 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 10 of 41




        68. Gregory Harvey Route Maps for 10/16/17 –
 1
            10/17/17
 2
        69. FedEx Freight Training Materials (produced as        Relevance
 3          Exhibits A-D in Defendant FedEx Freight’s
            Responses to Plaintiff’s Third Set of Requests for
 4          Production)
 5      70. Smith System DVD, Pamphlet, and Training             Relevance
            Materials
 6
        71. Education Transcript                                 Relevance
 7      72. Mark Rosen, M.D.’s initial report and all            Hearsay
 8          supplements thereto
        73. Mark Rosen, M.D.’s curriculum vitae, fee             Hearsay
 9          schedule, complete expert file, and testimony
10          history
        74. Plaintiff’s medical and billing records from         Plaintiff must establish that all
11          Active Body Chiropractic                             medical and billing records are
12                                                               reasonable, necessary and causally
                                                                 related to the subject incident before
13                                                               said records are admissible
        75. Plaintiff’s medical and billing records from Las     Plaintiff must establish that all
14          Vegas Radiology c/o Canyon Medical Billing,          medical and billing records are
15          LLC                                                  reasonable, necessary and causally
                                                                 related to the subject incident before
16                                                               said records are admissible
        76. Plaintiff’s medical and billing records from         Plaintiff must establish that all
17
            Western Regional Center for Brain & Spine            medical and billing records are
18          Surgery                                              reasonable, necessary and causally
                                                                 related to the subject incident, before
19                                                               said records are admissible
20      77. Plaintiff’s medical and billing records from         Plaintiff must establish that all
            Advanced Orthopedics & Sports Medicine               medical and billing records are
21                                                               reasonable, necessary and causally
                                                                 related to the subject incident, before
22                                                               said records are admissible
23      78. Plaintiff’s medical and billing records from         Plaintiff must establish that all
            Valley Hospital Medical Center c/o DCP               medical and billing records are
24          Holdings, LLC                                        reasonable, necessary and causally
                                                                 related to the subject incident, before
25                                                               said records are admissible
26
27
28




                                               Page 10 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 11 of 41




        79. Plaintiff’s medical and billing records from Desert Plaintiff must establish that all
 1
            Radiology                                           medical and billing records are
 2                                                              reasonable, necessary and causally
                                                                related to the subject incident, before
 3                                                              said records are admissible
 4      80. Plaintiff’s medical and billing records from        Plaintiff must establish that all
            Aurora Diagnostics LMC Pathology Services           medical and billing records are
 5                                                              reasonable, necessary and causally
                                                                related to the subject incident, before
 6                                                              said records are admissible
 7      81. Plaintiff’s medical and billing records from Las    Plaintiff must establish that all
            Vegas Neurosurgical Institute Center for Spine      medical and billing records are
 8          and Brain Surgery                                   reasonable, necessary and causally
                                                                related to the subject incident, before
 9                                                              said records are admissible
10      82. Plaintiff’s medical and billing records from        Plaintiff must establish that all
            Monitoring Associates s/o DCP Holdings, LLC         medical and billing records are
11                                                              reasonable, necessary and causally
                                                                related to the subject incident, before
12
                                                                said records are admissible
13      83. Plaintiff’s medical and billing records from        Plaintiff must establish that all
            Neuromonitoring Associates c/o DCP Holdings,        medical and billing records are
14          LLC                                                 reasonable, necessary and causally
15                                                              related to the subject incident, before
                                                                said records are admissible
16      84. Plaintiff’s medical and billing records from        Plaintiff must establish that all
            Surgical Anesthesia Services, LLP                   medical and billing records are
17                                                              reasonable, necessary and causally
18                                                              related to the subject incident, before
                                                                said records are admissible
19      85. Plaintiff’s medical and billing records from Suditi Plaintiff must establish that all
                                                                medical and billing records are
20                                                              reasonable, necessary and causally
21                                                              related to the subject incident, before
                                                                said records are admissible
22      86. Plaintiff’s medical and billing records from Dura Plaintiff must establish that all
            Medic, LLC                                          medical and billing records are
23
                                                                reasonable, necessary and causally
24                                                              related to the subject incident, before
                                                                said records are admissible
25
26           Plaintiff reserves his right to object to the aforementioned exhibits or portions thereof.

27    Subject to any sustained objections, orders on motions in limine and stipulations entered into by
28




                                                Page 11 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 12 of 41




      the parties, Plaintiff reserves the right to use any and all writings, published works, journals,
 1
 2    treatises, medical texts, affidavits, films, drawings, graphs, charts, photographs, reports,

 3    computer tapes, computer discs, and other data compilations, and other medical reference
 4
      materials which Plaintiff, Plaintiff’s treating physicians, and/or Plaintiff’s experts use in support
 5
      of Plaintiff’s allegations. Plaintiff further reserves the right to offer documents produced by any
 6
 7    party in which experts and/or treating physicians have reviewed and formed an opinion based

 8    on each document including, but not limited to, reports, pleadings, correspondence, notes,
 9    photographs, videos, measurements, literature, as well as medical records and billing. Plaintiff’s
10
      treating providers may utilize any and all writings, published works, journals, treatises, medical
11
      texts, affidavits, films, drawings, graphs, charts, photographs, reports, computer tapes, computer
12
13    discs, and other data compilations, and other medical reference materials which Plaintiff and/or

14    Plaintiff’s treating physicians use in support of Plaintiff’s allegations, and/or those referenced
15    by Defendants’ experts.
16
             Subject to any sustained objections, orders on motions in limine, and stipulations entered
17
      into by the parties, Plaintiff reserves the right to use reports, affidavits and corresponding
18
19    documentation, supplements, job files, curriculum vitae, lists of prior testimony, fee schedules,

20    billings statements, models, charts, diagrams, literature, and other relevant documents of
21
      Plaintiff’s treating providers, Plaintiff’s experts, and Defendants’ experts.
22
             Subject to any sustained objections, orders on motions in limine, and stipulations entered
23
      into by the parties, deposition transcripts and/or videotapes may be used as needed for rebuttal,
24
25    impeachment, and to refresh recollection. Deposition transcripts and/or videotapes may also be

26    used for direct examination if the witness is unavailable at the time of trial. Plaintiff reserves
27
28




                                                  Page 12 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 13 of 41




      the right to use exhibits attached to deposition transcripts. Such deposition transcripts and/or
 1
 2    videotapes include any depositions taken in this matter.

 3           Subject to any sustained objections, orders on motions in limine, and stipulations entered
 4
      into by the parties, Plaintiff reserves the right to use exhibits disclosed and/or offered by any
 5
      party in this matter, including Defendants, at the time of trial. Such documents may include all
 6
 7    parties’ NRCP 16.1 disclosures and discovery responses, as well as documents or tangible things

 8    itemized or referenced therein and/or attached thereto, whether in hard copy, on CD, or
 9    otherwise.
10
             Subject to any sustained objections, orders on motions in limine, and stipulations entered
11
      into by the parties, Plaintiff reserves the right to use any and all documents needed for rebuttal or
12
13    impeachment including, but not limited to, all discovery obtained during the course of litigation

14    as permitted, pleadings, and other documentation in accordance with admissible evidence.
15           Subject to any sustained objections, orders on motions in limine, and stipulations entered
16
      into by the parties, Plaintiff reserves the right to utilize any and all documents produced by
17
      Defendants, and further reserve the right to add, delete or amend Plaintiff’s exhibits as may
18
19    become necessary prior to the trial of this case. Plaintiff reserves the right to object to the

20    admission of the foregoing and any other exhibits offered by Defendants.
21
             In addition to the above objections:
22
             a.      Plaintiff reserves the right to make further objections regarding Defendants’
23
      proposed exhibits, including objections under FRCP 402, FRCP 403 and the collateral source rule;
24
25           b.      Plaintiff further objects to the extent that any exhibits involve matters in violation

26    of any orders of the Court;
27
28




                                                 Page 13 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 14 of 41




                  c.   Plaintiff objects to Defendants’ use of deposition transcripts at the time of trial
 1
 2    other than for witnesses who are not available, to refresh recollection, or to impeach;

 3                d.   Plaintiff reserves all objections to Defendants’ proposed trial exhibits other than
 4
      those to be admitted into evidence by stipulation;
 5
                  e.   Plaintiff reserves the right to supplement or amend his objections as exhibits are
 6
 7    introduced and to the extent that additional documents/exhibits, if any, are identified;

 8                f.   Plaintiff objects to all disclosures which are not properly authenticated at the time
 9    of trial;
10
                  g.   Plaintiff objects to each of Defendants’ disclosures to the extent that those
11
      disclosures contain impermissible hearsay, are irrelevant, are not properly identified, are
12
13    duplicative, are more prejudicial than probative, contain impermissible character evidence and/or

14    have the tendency to mislead or confuse the jury;
15                h.   Plaintiff objects to Defendants’ designation of all expert witness reports as trial
16
      exhibits as expert witness reports are improper exhibits for submission to the jury;
17
                  i.   Plaintiff reserves the right to make further objections to Defendants’ proposed
18
19    exhibits and witnesses at the time of trial, including all permissible objections based on the Federal

20    Rules of Civil Procedure, United States District Court District of Nevada Local Rules of Practice,
21
      and Federal Rules of Evidence; and
22
                  j.   Plaintiff does not waive the right to use or offer any of the foregoing evidence by
23
      virtue of the stated objections. Plaintiff reserves the right to present the aforementioned evidence
24
25    at the time of trial for permissible and admissible purposes.

26                     2.      Defendants’ List of Exhibits and Plaintiff’s Objections thereto:
27
                            DESCRIPTION                                     PLAINTIFF’S
28




                                                  Page 14 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 15 of 41




                                                                 GROUNDS FOR OBJECTION
 1
       1.   Audio file of Plaintiff’s recorded             Plaintiff objects as to authenticity,
 2          statement                                      foundation, and to the extent information
                                                           is irrelevant, misleading, confusion of the
 3                                                         issues, poses a danger of unfair prejudice,
 4                                                         does not fairly and accurately depict the
                                                           incident at issue, contains impermissible
 5                                                         hearsay, and to the extent these items are
                                                           otherwise excluded by the Court.
 6     2.   Audio recording obtained during the May        Plaintiff objects as to authenticity,
 7          27, 2020 Independent Medical                   foundation, and to the extent information
            Examination of Plaintiff                       is irrelevant, misleading, confusion of the
 8                                                         issues, poses a danger of unfair prejudice,
                                                           does not fairly and accurately depict the
 9                                                         incident at issue, contains impermissible
10                                                         hearsay, and to the extent these items are
                                                           otherwise excluded by the Court.
11     3.   Commercial Driver’s License for Gregory        Plaintiffs object only to the extent the
            Harvey                                         information is confusing, misleading,
12
                                                           poses a risk of unfair prejudice, based on
13                                                         impermissible hearsay, or concerns
                                                           matters excluded by the Court.
14     4.   Dashcam video of the subject incident          Plaintiff objects as to authenticity,
15                                                         foundation, and to the extent information
                                                           is irrelevant, misleading, confusion of the
16                                                         issues, poses a danger of unfair prejudice,
                                                           does not fairly and accurately depict the
17                                                         incident at issue, contains impermissible
18                                                         hearsay, and to the extent these items are
                                                           otherwise excluded by the Court.
19     5.   FedEx Freight Accident Report                  Plaintiff objects as to authenticity,
                                                           foundation, and to the extent information
20                                                         within said document is irrelevant,
21                                                         misleading, confusion of the issues, poses
                                                           a danger of unfair prejudice, based on
22                                                         impermissible hearsay, unqualified
                                                           medical opinions, opinions requiring
23                                                         expert knowledge, impermissible
24                                                         speculative opinions, and impermissible
                                                           conclusions.
25     6.   FedEx Freight Inspection Details               Plaintiff objects as to authenticity,
                                                           foundation, and to the extent information
26
                                                           within said document is irrelevant,
27                                                         misleading, confusion of the issues, poses
                                                           a danger of unfair prejudice, based on
28




                                                 Page 15 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 16 of 41




                                                          impermissible hearsay, unqualified
 1
                                                          medical opinions, opinions requiring
 2                                                        expert knowledge, impermissible
                                                          speculative opinions, and impermissible
 3                                                        conclusions.
 4     7.    FedEx Freight Written Event Summary          Plaintiff objects as to authenticity,
                                                          foundation, and to the extent information
 5                                                        within said document is irrelevant,
                                                          misleading, confusion of the issues, poses
 6                                                        a danger of unfair prejudice, based on
 7                                                        impermissible hearsay, unqualified
                                                          medical opinions, opinions requiring
 8                                                        expert knowledge, impermissible
                                                          speculative opinions, and impermissible
 9                                                        conclusions.
10     8.    GPS data                                     Plaintiff objects as to authenticity,
                                                          foundation, and to the extent information
11                                                        within said document is irrelevant,
                                                          misleading, confusion of the issues, poses
12
                                                          a danger of unfair prejudice, based on
13                                                        impermissible hearsay, unqualified
                                                          medical opinions, opinions requiring
14                                                        expert knowledge, impermissible
                                                          speculative opinions, and impermissible
15
                                                          conclusions.
16     9.    Gregory Harvey Route Maps for 10/16/17       Plaintiff objects as to authenticity,
             – 10/17/17                                   foundation, and to the extent information
17                                                        within said document is irrelevant,
18                                                        misleading, confusion of the issues, poses
                                                          a danger of unfair prejudice, misleading,
19                                                        confusion of the issues, poses a danger of
                                                          unfair prejudice, based on impermissible
20                                                        hearsay, unqualified medical opinions,
21                                                        opinions requiring expert knowledge,
                                                          impermissible speculative opinions, and
22                                                        impermissible conclusions.
       10.   Hunter Investigative Group surveillance      Plaintiff objects as to authenticity,
23           materials regarding Plaintiff Phillip Elwell foundation, and to the extent information
24                                                        within said document is irrelevant,
                                                          misleading, confusion of the issues, poses
25                                                        a danger of unfair prejudice, based on
                                                          impermissible hearsay, unqualified
26                                                        medical opinions, opinions requiring
27                                                        expert knowledge, impermissible
                                                          speculative opinions, and impermissible
28




                                              Page 16 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 17 of 41




                                                         conclusions.
 1
       11.   Incident Video, subject to the Stipulated   Plaintiff objects as to authenticity,
 2           Protective Order entered on December 13,    foundation, and to the extent information
             2019                                        within said document is irrelevant,
 3                                                       misleading, confusion of the issues, poses
 4                                                       a danger of unfair prejudice, based on
                                                         impermissible hearsay.
 5     12.   Nevada Department of Public Safety          Plaintiff objects as to authenticity,
             Voluntary Statements                        foundation, and to the extent information
 6                                                       within said document is irrelevant,
 7                                                       misleading, confusion of the issues, poses
                                                         a danger of unfair prejudice, based on
 8                                                       impermissible hearsay, unqualified
                                                         medical opinions, opinions requiring
 9                                                       expert knowledge, impermissible
10                                                       speculative opinions, and impermissible
                                                         conclusions.
11     13.   Nevada Highway Patrol Accident              Plaintiff objects as to authenticity,
             Information Exchange                        foundation, and to the extent information
12
                                                         within said document is irrelevant,
13                                                       misleading, confusion of the issues, poses
                                                         a danger of unfair prejudice, based on
14                                                       impermissible hearsay.
15     14.   Nevada Highway Patrol materials             Plaintiff objects as to authenticity,
             obtained in response to Subpoena Duces      foundation, and to the extent information
16           Tecum                                       within said document is irrelevant,
                                                         misleading, confusion of the issues, poses
17                                                       a danger of unfair prejudice, based on
18                                                       impermissible hearsay, unqualified
                                                         medical opinions, opinions requiring
19                                                       expert knowledge, impermissible
                                                         speculative opinions, and impermissible
20                                                       conclusions.
21     15.   Nevada Highway Patrol – Southern            Plaintiff objects as to the extent
             Command Custodian of Records                information within said document is
22           Affidavit, body-worn camera footage,        irrelevant, misleading, confusion of the
             dash cam footage, photographs, and          issues, poses a danger of unfair prejudice,
23           documents produced by in response to        based on impermissible hearsay,
24           Plaintiff’s Subpoena Duces Tecum            unqualified medical opinions, opinions
             request                                     requiring expert knowledge, impermissible
25                                                       speculative opinions, and impermissible
                                                         conclusions.
26
       16.   Photographs taken by the Nevada             Plaintiff objects to the extent information
27           Highway Patrol of the vehicles involved     within said document is irrelevant,
             in the subject collision                    misleading, confusion of the issues, poses
28




                                              Page 17 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 18 of 41




                                                       a danger of unfair prejudice, based on
 1
                                                       impermissible hearsay.
 2     17.   Property damage estimate and              Plaintiff objects as to authenticity,
             photographs for Plaintiff’s vehicle taken foundation, and to the extent information
 3           by Spring Mountain Appraisers &           within said document is irrelevant,
 4           Adjusters                                 misleading, confusion of the issues, poses
                                                       a danger of unfair prejudice, based on
 5                                                     impermissible hearsay.
       18.   Active Body Chiropractic radiology        Plaintiff objects to the extent information
 6           images                                    within said document is irrelevant,
 7                                                     misleading, confusion of the issues, poses
                                                       a danger of unfair prejudice, based on
 8                                                     impermissible hearsay.
       19.   Active Body Chiropractic medical records Plaintiff objects to the extent information
 9                                                     within said document is irrelevant,
10                                                     misleading, confusion of the issues, poses
                                                       a danger of unfair prejudice, based on
11                                                     impermissible hearsay, unqualified
                                                       medical opinions, opinions requiring
12
                                                       expert knowledge, impermissible
13                                                     speculative opinions, and impermissible
                                                       conclusions.
14     20.   Active Body Chiropractic completed        Plaintiff objects to the extent information
15           patient documents                         within said document is irrelevant,
                                                       misleading, confusion of the issues, poses
16                                                     a danger of unfair prejudice, based on
                                                       impermissible hearsay, unqualified
17                                                     medical opinions, opinions requiring
18                                                     expert knowledge, impermissible
                                                       speculative opinions, and impermissible
19                                                     conclusions.
       21.   Advanced Orthopedics & Sports Medicine Plaintiff objects to the extent information
20           radiology images                          within said document is irrelevant,
21                                                     misleading, confusion of the issues, poses
                                                       a danger of unfair prejudice, based on
22                                                     impermissible hearsay, unqualified
                                                       medical opinions, opinions requiring
23                                                     expert knowledge, impermissible
24                                                     speculative opinions, and impermissible
                                                       conclusions.
25     22.   Advanced Orthopedics & Sports Medicine Plaintiff objects to the extent information
             medical records                           within said document is irrelevant,
26
                                                       misleading, confusion of the issues, poses
27                                                     a danger of unfair prejudice, based on
                                                       impermissible hearsay, unqualified
28




                                              Page 18 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 19 of 41




                                                        medical opinions, opinions requiring
 1
                                                        expert knowledge, impermissible
 2                                                      speculative opinions, and impermissible
                                                        conclusions.
 3     23.   Canyon Medical Billing/Las Vegas           Plaintiff objects to the extent information
 4           Radiology medical records                  within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
 5                                                      a danger of unfair prejudice, based on
                                                        impermissible hearsay.
 6     24.   Desert Radiology medical records           Plaintiff objects to the extent information
 7                                                      within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
 8                                                      a danger of unfair prejudice, based on
                                                        impermissible hearsay.
 9     25.   Dura Medic records                         Plaintiff objects to the extent information
10                                                      within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
11                                                      a danger of unfair prejudice, based on
                                                        impermissible hearsay, unqualified
12
                                                        medical opinions, opinions requiring
13                                                      expert knowledge, impermissible
                                                        speculative opinions, and impermissible
14                                                      conclusions.
15     26.   Las Vegas Neurosurgical Institute Center   Plaintiff objects to the extent information
             for Spine and Brain Surgery medical        within said document is irrelevant,
16           records                                    misleading, confusion of the issues, poses
                                                        a danger of unfair prejudice, based on
17                                                      impermissible hearsay, unqualified
18                                                      medical opinions, opinions requiring
                                                        expert knowledge, impermissible
19                                                      speculative opinions, and impermissible
                                                        conclusions.
20     27.   Las Vegas Radiology medical records        Plaintiff objects to the extent information
21                                                      within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
22                                                      a danger of unfair prejudice, based on
                                                        impermissible hearsay, unqualified
23                                                      medical opinions, opinions requiring
24                                                      expert knowledge, impermissible
                                                        speculative opinions, and impermissible
25                                                      conclusions.
       28.   Las Vegas Radiology images                 Plaintiff objects to the extent information
26
                                                        within said document is irrelevant,
27                                                      misleading, confusion of the issues, poses
                                                        a danger of unfair prejudice, based on
28




                                             Page 19 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 20 of 41




                                                        impermissible hearsay.
 1
       29.   Monitoring Associates medical records      Plaintiff objects to the extent information
 2                                                      within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
 3                                                      a danger of unfair prejudice, based on
 4                                                      impermissible hearsay, unqualified
                                                        medical opinions, opinions requiring
 5                                                      expert knowledge, impermissible
                                                        speculative opinions, and impermissible
 6                                                      conclusions.
 7     30.   Neuromonitoring Associates medical         Plaintiff objects to the extent information
             records                                    within said document is irrelevant,
 8                                                      misleading, confusion of the issues, poses
                                                        a danger of unfair prejudice, based on
 9                                                      impermissible hearsay, unqualified
10                                                      medical opinions, opinions requiring
                                                        expert knowledge, impermissible
11                                                      speculative opinions, and impermissible
                                                        conclusions.
12
       31.   Suditi medical records                     Plaintiff objects to the extent information
13                                                      within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
14                                                      a danger of unfair prejudice, based on
                                                        impermissible hearsay, unqualified
15
                                                        medical opinions, opinions requiring
16                                                      expert knowledge, impermissible
                                                        speculative opinions, and impermissible
17                                                      conclusions.
18     32.   Valley Hospital Medical Center radiology   Plaintiff objects to the extent information
             images for 06/26/2018 through              within said document is irrelevant,
19           06/29/2018                                 misleading, confusion of the issues, poses
                                                        a danger of unfair prejudice, based on
20                                                      impermissible hearsay.
21     33.   Valley Hospital Medical Center medical     Plaintiff objects to the extent information
             records                                    within said document is irrelevant,
22                                                      misleading, confusion of the issues, poses
                                                        a danger of unfair prejudice, based on
23                                                      impermissible hearsay, unqualified
24                                                      medical opinions, opinions requiring
                                                        expert knowledge, impermissible
25                                                      speculative opinions, and impermissible
                                                        conclusions.
26
       34.   Western Regional Center for Brain &        Plaintiff objects to the extent information
27           Spine Surgery medical records              within said document is irrelevant,
                                                        misleading, confusion of the issues, poses
28




                                             Page 20 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 21 of 41




                                                             a danger of unfair prejudice, based on
 1
                                                             impermissible hearsay, unqualified
 2                                                           medical opinions, opinions requiring
                                                             expert knowledge, impermissible
 3                                                           speculative opinions, and impermissible
                                                             conclusions.
 4
 5
             Defendants reserve their right to object to the aforementioned exhibits or portions thereof
 6
 7    at the time of trial based on relevance, hearsay, or lack of foundation. Subject to any sustained

 8    objections, orders on motions in limine and stipulations entered into by the parties, Defendants
 9    reserve the right to use any and all writings, published works, journals, treatises, medical texts,
10
      affidavits, films, drawings, graphs, charts, photographs, reports, computer tapes, computer discs,
11
      and other data compilations, and other medical reference materials which Defendants, Plaintiff’s
12
13    treating physicians, and/or Defendants’ experts use in support of Defendants’ defenses.

14    Defendants further reserve the right to offer documents produced by any party in which experts
15
      and/or treating physicians have reviewed and formed an opinion based on each document
16
      including, but not limited to, reports, pleadings, correspondence, notes, photographs, videos,
17
      measurements, literature, as well as medical records and billing. Defendants’ may utilize any
18
19    and all writings, published works, journals, treatises, medical texts, affidavits, films, drawings,

20    graphs, charts, photographs, reports, computer tapes, computer discs, and other data
21
      compilations, and other medical reference materials referenced by their experts.
22
             Subject to any sustained objections, orders on motions in limine, and stipulations entered
23
24    into by the parties, Defendants reserve the right to use reports, affidavits and corresponding

25    documentation, supplements, job files, curriculum vitae, lists of prior testimony, fee schedules,
26    billings statements, models, charts, diagrams, literature, and other relevant documents of
27
      Plaintiff’s treating providers, Plaintiff’s experts, and Defendants’ experts.
28




                                                 Page 21 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 22 of 41




             Subject to any sustained objections, orders on motions in limine, and stipulations entered
 1
 2    into by the parties, deposition transcripts and/or videotapes may be used as needed for rebuttal,

 3    impeachment, and to refresh recollection. Deposition transcripts and/or videotapes may also be
 4
      used for direct examination if the witness is unavailable at the time of trial. Defendants reserve
 5
      the right to use exhibits attached to deposition transcripts. Such deposition transcripts and/or
 6
 7    videotapes include any depositions taken in this matter.

 8           Subject to any sustained objections, orders on motions in limine, and stipulations entered
 9    into by the parties, Defendants reserve the right to use exhibits disclosed and/or offered by any
10
      party in this matter, including Plaintiff, at the time of trial. Such documents may include all
11
      parties’ NRCP 16.1 disclosures and discovery responses, as well as documents or tangible things
12
13    itemized or referenced therein and/or attached thereto, whether in hard copy, on CD, or

14    otherwise.
15           Subject to any sustained objections, orders on motions in limine, and stipulations entered
16
      into by the parties, Defendants reserve the right to use any and all documents needed for rebuttal
17
      or impeachment including, but not limited to, all discovery obtained during the course of litigation
18
19    as permitted, pleadings, and other documentation in accordance with admissible evidence.

20           Subject to any sustained objections, orders on motions in limine, and stipulations entered
21
      into by the parties, Defendants reserve the right to utilize any and all documents produced by
22
      Plaintiff, and further reserve the right to add, delete or amend Defendants’ exhibits as may become
23
      necessary prior to the trial of this case. Defendants reserve the right to object to the admission of
24
25    the foregoing and any other exhibits offered by Plaintiffs.

26           In addition to the above objections:
27
28




                                                 Page 22 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 23 of 41




              k.       Defendants reserve the right to make further objections regarding Plaintiff’s
 1
 2    proposed exhibits, including objections under FRCP 402, FRCP 403 and the collateral source rule;

 3            l.       Defendants further object to the extent that any exhibits involve matters in violation
 4
      of any orders of the Court;
 5
              m.       Defendants object to Plaintiff’s use of deposition transcripts at the time of trial
 6
 7    other than for witnesses who are not available, to refresh recollection, or to impeach;

 8            n.       Defendants reserve all objections to Plaintiff’s proposed trial exhibits other than
 9    those to be admitted into evidence by stipulation;
10
              o.       Defendants reserve the right to supplement or amend his objections as exhibits are
11
      introduced and to the extent that additional documents/exhibits, if any, are identified;
12
13            p.       Defendants object to all disclosures which are not properly authenticated at the

14    time of trial;
15            q.       Defendants object to each of Plaintiff’s disclosures to the extent that those
16
      disclosures contain impermissible hearsay, are irrelevant, are not properly identified, are
17
      duplicative, are more prejudicial than probative, contain impermissible character evidence and/or
18
19    have the tendency to mislead or confuse the jury;

20            r.       Defendants object to Plaintiff’s designations of all expert witness reports as trial
21
      exhibits as expert witness reports are improper exhibits for submission to the jury;
22
              s.       Defendants reserve the right to make further objections to Plaintiff’s proposed
23
      exhibits and witnesses at the time of trial, including all permissible objections based on the Federal
24
25    Rules of Civil Procedure, United States District Court District of Nevada Local Rules of Practice,

26    and Federal Rules of Evidence; and
27
28




                                                  Page 23 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 24 of 41




             t.      Defendants do not waive the right to use or offer any of the foregoing evidence by
 1
 2    virtue of the stated objections. Defendants reserve the right to present the aforementioned

 3    evidence at the time of trial for permissible and admissible purposes.
 4
                     3.      Demonstrative Exhibits
 5
           The parties reserve all appropriate objections to demonstrative exhibits for the time of trial.
 6
 7           C.      Evidence in Electronic Format

 8           The parties intend to present evidence in electronic format to jurors for the purposes of
 9    jury deliberations. Although it is not known at this time which exhibits will be electronically
10
      presented, the parties stipulate that they will provide discovery in an electronic format compatible
11
      with the Court’s electronic jury evidence display system. The parties stipulate that they will
12
13    contact the courtroom administrator for instructions about how to prepare evidence in an electronic

14    format and other requirements for the Court’s electronic jury evidence display system.
15           D.      Depositions
16
             Plaintiff will offer the following depositions: Plaintiff does not intend to read any
17
      depositions into the record at this time, but reserves the right to use depositions due to deponent
18
19    unavailability, to refresh recollection and/or to impeach. The depositions in this matter include the

20    following:
21
             1.      Plaintiff Phillip Elwell;
22
             2.      Defendant Gregory Harvey;
23
             3.      Defendants FedEx Freight, Inc. 30(b)(6) designee, Nicholas Gilmour;
24
25           4.      Mark J. Rosen, M.D.;

26           5.      Valentina Ngai, Ph.D., P. Eng.;
27
             6.      Jason E. Garber, M.D.;
28




                                                 Page 24 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 25 of 41




             7.      Robert G. Berry, M.D.;
 1
 2           8.      Roland D. Hoover; and

 3           9.      Timothy Trainor, M.D.
 4
             Defendants will offer the following depositions: Defendants do not intend to read any
 5
      depositions into the record at this time, but reserve the right to use depositions due to deponent
 6
 7    unavailability, to refresh recollection and/or to impeach. The depositions in this matter include the

 8    following:
 9           1.      Plaintiff Phillip Elwell;
10
             2.      Defendant Gregory Harvey;
11
             3.      Defendants FedEx Freight, Inc.’s 30(b)(6) designee, Nicholas Gilmour;
12
13           4.      Mark J. Rosen, M.D.;

14           5.      Valentina Ngai, Ph.D., P. Eng.;
15           6.      Jason E. Garber, M.D.;
16
             7.      Robert G. Berry, M.D.;
17
             8.      Roland D. Hoover; and
18
19           9.      Timothy Trainor, M.D.

20           E.      Objections to Depositions
21
             Plaintiff objects to Defendants’ depositions as follows: Plaintiff objects to Defendants’
22
      use of deposition transcripts for anything other than unavailability of a witness, impeachment, and
23
      to refresh recollection.
24
25           Defendants object to Plaintiff’s depositions as follows: Defendants object to Plaintiff’s

26    use of deposition transcripts for anything other than unavailability of a witness, impeachment, and
27
      to refresh recollection.
28




                                                 Page 25 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 26 of 41




                                                      VIII.
 1
 2                                    DEMONSTRATIVE EVIDENCE

 3            A.       Plaintiff’s Demonstrative Evidence:
 4
              Subject to any objections, orders on motions in limine, and stipulations entered into by the
 5
      parties, Plaintiff may offer at trial certain exhibits for demonstrative purposes, including, but not
 6
 7    limited to, the following:

 8            1.       Power point and/or other computer program used for presenting, expanding,
 9    blowing-up, or zooming in on any video, images, documents, animations, graphics and any other
10
      exhibits included herein;
11
              2.       Computer simulation, finite element analysis, and similar forms of computer
12
13    visualization;

14            3.       Video, storyboard and/or power point images, blow ups and/or transparencies of
15    exhibits;
16
              4.       Diagrams and/or models of the human body, specifically related to Plaintiff’s
17
      injuries;
18
19            5.       Surgical timeline;

20            6.       Medical treatment timeline;
21
              7.       Future medical timeline;
22
              8.       Photographs of the parties and other witnesses;
23
              9.       Chart depicting Plaintiff’s medical specials;
24
25            10.      Samples of hardware such as, but not limited to, any hardware related to Plaintiff’s

26    injuries and surgeries;
27
              11.      Items used to demonstrate and/or reenact Plaintiff’s injuries;
28




                                                  Page 26 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 27 of 41




              12.     Photographs and videos of surgical procedures and other diagnostic tests;
 1
 2            13.     Actual diagnostic studies;

 3            14.     Samples of tools, plates, screws and equipment used in the surgery that was
 4
      performed and/or is recommended to be performed on Plaintiff;
 5
              15.     Diagrams, drawings, pictures, photos, film, video, DVD and CD ROM of various
 6
 7    parts of the human body, diagnostic tests and surgical procedures;

 8            16.     Power point, images, drawings, diagrams, animations, Google Maps and/or
 9    storyboards of the parties involved, the location of the subject incident, and/or reenactments of the
10
      incident at issue;
11
              17.     All   radiology    films,    x-rays,   MRI,   CT-scans,        videos   and   diagnostic
12
13    testing/documentation taken in connection with the care and treatment rendered to Plaintiff as a

14    result of the subject incident including, but not limited to, all films; and
15            18.     Plaintiff reserves the right to introduce any exhibits produced or referenced by
16
      Defendants, assuming the proper evidentiary foundation is laid, including, but not limited to:
17
                      a.     All pleadings, including, but not limited to, the Complaint, Answers, and
18
19    amendments to all of the foregoing;

20                    b.     All parties’ 16.1 Disclosures and Discovery responses, as well as
21
      documents or tangible things itemized or referenced therein and/or attached thereto, whether in
22
      hard copy, on CD, or otherwise;
23
                      c.     All deposition transcripts, CDs, videotapes or digital recordings taken at
24
25    such depositions, all exhibits attached thereto, and all documents or tangible things referenced

26    therein;
27
28




                                                   Page 27 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 28 of 41




                       d.      All other records obtained from any party or any third-party person or
 1
 2    entity;

 3                     e.      All medical, employment, educational, disability, financial or other records
 4
      regarding Plaintiff prior to, during, or subsequent to the event at issue;
 5
                       f.      All statements or reports of any witness, and all exhibits or other
 6
 7    documentary evidence attached to or referenced in any such statement, report, or other document

 8    or tangible thing;
 9                     g.      All experts’ files, reports, curricula vitae, supplements, addendums, fee
10
      schedules, billing statements, models, charts, diagrams, literature, and prior deposition, trial or
11
      other testimony; and
12
13                     h.      Any other documentary evidence or tangible thing or exhibit discovered

14    during the course of this litigation or disclosed by any other party, regardless of whether that party
15    attempts to delist it or fails to use it at time of trial.
16
                B.     Defendants’ Demonstrative Evidence:
17
                Subject to any objections, orders on motions in limine, and stipulations entered into by the
18
19    parties, Defendants may offer at trial certain exhibits for demonstrative purposes, including, but

20    not limited to, the following:
21
                1.     Power point and/or other computer program used for presenting, expanding,
22
      blowing-up, or zooming in on any video, images, documents, animations, graphics and any other
23
      exhibits included herein;
24
25              2.     Computer simulation, finite element analysis, and similar forms of computer

26    visualization;
27
28




                                                     Page 28 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 29 of 41




              3.      Video, storyboard and/or power point images, blow ups and/or transparencies of
 1
 2    exhibits;

 3            4.      Diagrams and/or models of the human body, specifically related to Plaintiff’s
 4
      injuries;
 5
              5.      Surgical timeline;
 6
 7            6.      Medical treatment timeline;

 8            7.      Future medical timeline;
 9            8.      Photographs of the parties and other witnesses;
10
              9.      Chart depicting Plaintiff’s medical specials;
11
              10.     Samples of hardware such as, but not limited to, any hardware related to Plaintiff’s
12
13    injuries and surgeries;

14            11.     Items used to demonstrate and/or reenact Plaintiff’s injuries;
15            12.     Photographs and videos of surgical procedures and other diagnostic tests;
16
              13.     Actual diagnostic studies;
17
              14.     Samples of tools, plates, screws and equipment used in the surgery that was
18
19    performed and/or is recommended to be performed on Plaintiff;

20            15.     Diagrams, drawings, pictures, photos, film, video, DVD and CD ROM of various
21
      parts of the human body, diagnostic tests and surgical procedures;
22
              16.     Power point, images, drawings, diagrams, animations, Googlemaps and/or
23
      storyboards of the parties involved, the location of the subject incident, and/or reenactments of the
24
25    incident at issue;

26
27
28




                                                   Page 29 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 30 of 41




                17.   All    radiology   films,   x-rays,   MRI,    CT-scans,        videos   and   diagnostic
 1
 2    testing/documentation taken in connection with the care and treatment rendered to Plaintiff as a

 3    result of the subject incident including, but not limited to, all films; and
 4
                18.   Defendants reserve the right to introduce any exhibits produced or referenced by
 5
      Plaintiff, assuming the proper evidentiary foundation is laid, including, but not limited to:
 6
 7                    a.      All pleadings, including, but not limited to, the Complaint, Answers, and

 8    amendments to all of the foregoing;
 9                    b.      All parties’ 16.1 Disclosures and Discovery responses, as well as
10
      documents or tangible things itemized or referenced therein and/or attached thereto, whether in
11
      hard copy, on CD, or otherwise;
12
13                    c.      All deposition transcripts, CDs, videotapes or digital recordings taken at

14    such depositions, all exhibits attached thereto, and all documents or tangible things referenced
15    therein;
16
                      d.      All other records obtained from any party or any third-party person or
17
      entity;
18
19                    e.      All medical, employment, educational, disability, financial or other records

20    regarding Plaintiff prior to, during, or subsequent to the event at issue;
21
                      f.      All statements or reports of any witness, and all exhibits or other
22
      documentary evidence attached to or referenced in any such statement, report, or other document
23
      or tangible thing;
24
25                    g.      All experts’ files, reports, curricula vitae, supplements, addendums, fee

26    schedules, billing statements, models, charts, diagrams, literature, and prior deposition, trial or
27
      other testimony; and
28




                                                  Page 30 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 31 of 41




                       h.      Any other documentary evidence or tangible thing or exhibit discovered
 1
 2    during the course of this litigation or disclosed by any other party, regardless of whether that party

 3    attempts to delist it or fails to use it at time of trial.
 4
                                                           IX.
 5
                                                     WITNESSES
 6
 7            The following witnesses may be called upon by the parties at trial:

 8            Plaintiff’s witnesses:
 9            a.       Phillip Elwell
10                     c/o Farhan R. Naqvi, Esq., and
                       Paul G. Albright, Esq.
11                     NAQVI INJURY LAW
                       9500 West Flamingo Road, Suite 104
12                     Las Vegas, Nevada 89147
13                     Telephone: (702) 553-1000

14            b.       Gregory Harvey
                       c/o J. Bruce Alverson, Esq., and
15                     Karie N. Wilson, Esq.
16                     ALVERSON TAYLOR & SANDERS
                       6605 Grand Montecito Parkway, Suite 200
17                     Las Vegas, Nevada 89149
                       Telephone: (702) 384-7000
18
19            c.       30(b)(6) Designee(s) and/or Person(s) Most Knowledgeable of
                       FedEx Freight, Inc.
20                     c/o J. Bruce Alverson, Esq., and
                       Karie N. Wilson, Esq.
21
                       ALVERSON TAYLOR & SANDERS
22                     6605 Grand Montecito Parkway, Suite 200
                       Las Vegas, Nevada 89149
23                     Telephone: (702) 384-7000
24
              d.       Trooper Toone
25                     ID. No. H6719
                       Nevada Highway Patrol
26                     4615 West Sunset Road
27                     Las Vegas, Nevada 89118
                       Telephone: (702) 486-4110
28




                                                     Page 31 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 32 of 41




 1
            e.    Sergeant Silvio Diaz
 2                Nevada Highway Patrol
                  4615 West Sunset Road
 3                Las Vegas, Nevada 89118
                  Telephone: (702) 486-4110
 4
 5          f.    Arthur “Artie” Kaye, Appraiser for
                  Spring Mountain Appraisers & Adjusters
 6                P.O. Box 81704
 7                Las Vegas, Nevada 89180
                  Telephone: (702) 253-0400
 8
            g.    Person(s) Most Knowledgeable and/or
 9                Custodian of Records for
10                Spring Mountain Appraisers & Adjusters
                  P.O. Box 81704
11                Las Vegas, Nevada 89180
                  Telephone: (702) 253-0400
12
13          h.    Cal Hinebanch
                  4505 Hacienda Avenue, Unit C
14                Las Vegas, Nevada 89118
                  Telephone: (702) 873-5500
15
16          i.    Nicholas Gilmour, Person Most Knowledgeable of
                  FedEx Freight, Inc. d/b/a FedEx Freight d/b/a FedEx Freight, SLV
17                c/o J. Bruce Alverson, Esq., and
                  Karie N. Wilson, Esq.
18
                  ALVERSON TAYLOR & SANDERS
19                6605 Grand Montecito Parkway, Suite 200
                  Las Vegas, Nevada 89149
20                Telephone: (702) 384-7000
21
            j.    Joedee McCullough
22                FedEx Freight, Inc. d/b/a FedEx Freight d/b/a FedEx Freight, SLV
                  c/o J. Bruce Alverson, Esq., and
23                Karie N. Wilson, Esq.
                  ALVERSON TAYLOR & SANDERS
24
                  6605 Grand Montecito Parkway, Suite 200
25                Las Vegas, Nevada 89149
                  Telephone: (702) 384-7000
26
27          k.    Patrick Langin Adjuster for
                  Employers Mutual Casualty Company
28




                                           Page 32 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 33 of 41




                  P.O. Box 5760
 1
                  Peoria, Arizona 85385
 2                Telephone: (623) 760-1500

 3          l.    Las Vegas Justice Township Justice Court
                  Traffic Department
 4
                  Person(s) Most Knowledgeable and/or
 5                Custodian of Records
                  200 Lewis Avenue
 6                1st Floor – Regional Justice Center
 7                Las Vegas, Nevada 89101
                  Telephone: (702) 671-3478
 8
            m.    Nevada Department of Motor Vehicles
 9                Laura P. Peralta, and/or
10                Person(s) Most Knowledgeable and/or
                  Custodian of Records
11                555 Wright Way
                  Carson City, Nevada 89711
12                Telephone: (775) 684-4590
13
            n.    Nevada Highway Patrol – Southern Command
14                Sandy Nelson, and/or
                  Person(s) Most Knowledgeable and/or
15                Custodian of Records
16                4615 West Sunset Road
                  Las Vegas, Nevada 89118
17                Telephone: (702) 432-5389
            o.    Superior Court of California
18
                  County of San Bernardino
19                Person Most Knowledgeable and/or
                  Custodian of Records
20                247 West Third Street
                  San Bernardino, California 92415
21
                  Telephone: (909) 384-1888
22
            p.    Dave Rocco, Supervisor
23                c/o J. Bruce Alverson, Esq., and
                  Karie N. Wilson, Esq.
24
                  ALVERSON TAYLOR & SANDERS
25                6605 Grand Montecito Parkway, Suite 200
                  Las Vegas, Nevada 89149
26                Telephone: (702) 384-7000
27          q.    Mark J. Rosen, M.D.
                  Bone & Joint Specialists
28




                                           Page 33 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 34 of 41




                  2020 Palomino Lane, Suite 1100
 1
                  Las Vegas, Nevada 89106
 2                Telephone: (702) 474-7200

 3          r.    G. Michael Elkanich, M.D.
                  Bone & Joint Specialists
 4
                  2020 Palomino Lane, Suite 1100
 5                Las Vegas, Nevada 89106
                  Telephone: (702) 474-7200
 6
 7          s.    Active Body Chiropractic
                  Cade L. Smith, D.C., and/or
 8                Glen Cochrane, D.C. and/or
                  Danial Brennan, D.C., and/or
 9                Jesse G. Imber, LMT, and/or
10                Person Most Knowledgeable and/or
                  Custodian of Records
11                8945 West Post Road, Suite 105
                  Las Vegas, Nevada 89148
12                Telephone: (702) 254-1222
13
            t.    Las Vegas Radiology
14                Bhuvana P. Kittusamy, M.D., and/or
                  Person Most Knowledgeable and/or
15                Custodian of Records
16                7500 Smoke Ranch Road, Suite 100
                  Las Vegas, Nevada 89128
17                Telephone: (702) 254-5004
18
            u.    Western Regional Center For Brain & Spine Surgery
19                Jason E. Garber, M.D., and/or
                  Person Most Knowledgeable and/or
20                Custodian of Records
                  2471 Professional Court
21
                  Las Vegas, Nevada 89128
22                Telephone: (702) 835-0088

23          v.    Advanced Orthopedics & Sports Medicine
                  Timothy J. Trainor, M.D., and/or
24
                  Maria-Elena Pierro, PA-C and/or
25                Adam W. Range, PA-C, and/or
                  Person Most Knowledgeable and/or
26                Custodian of Records
27                7195 Advanced Way
                  Las Vegas, Nevada 89113
28




                                          Page 34 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 35 of 41




                  Telephone: (702) 740-5327
 1
 2          w.    Valley Hospital Medical Center
                  Jason E. Garber, M.D., and/or
 3                Mohi E. Alkadri, M.D., and/or
                  Eric Moldestad, M.D., and/or
 4
                  Noel S. Yumiaco, M.D., and/or
 5                Morton Hyson, M.D., and/or
                  Bruce T. Burnett, M.D., and/or
 6                Shahrokh Assemi, M.D., and/or
 7                Sujay L. Patel, D.O., and/or
                  Dustin Van Orman, PA-C, and/or
 8                Jennifer Westmorelard, PA-C, and/or
                  Dominga Colon, RN, and/or
 9                Sheree McLafferty, B.S., CNIM, and/or
10                Brandon Sok, RN, and/or
                  Ryan Howard, PT, and/or
11                Pamela Morales, OT, and/or
                  Person Most Knowledgeable and/or
12                Custodian of Records
13                620 Shadow Lane
                  Las Vegas, Nevada 89106
14                Telephone: (702) 894-5700
15          x.    Desert Radiology
16                Eric Moldestad, M.D., and/or
                  Person Most Knowledgeable and/or
17                Custodian of Records
                  P.O. Box 3057
18
                  Indianapolis, Indiana 46206
19                Telephone: (888) 727-1074

20          y.    Aurora Diagnostics LMC Pathology Services
                  Noel S. Yumiaco M.D., and/or
21
                  Person Most Knowledgeable and/or Custodian of Records
22                7455 West Washington Avenue, Suite 301
                  Las Vegas, Nevada 89128
23                Telephone: (702) 732-3441
            z.    Las Vegas Neurosurgical Institute
24
                  Center for Spine and Brain Surgery
25                Jason E. Garber, M.D., and/or
                  Dustin Van Orman, PA-C, and/or
26                Person Most Knowledgeable and/or
27                Custodian of Records
                  3012 South Durango Drive
28




                                          Page 35 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 36 of 41




                  Las Vegas, Nevada 89117
 1
                  Telephone: (702) 835-0088
 2
            aa.   Monitoring Associates
 3                Morton Hyson, M.D., and/or
                  Sheree McLafferty, B.S., C.N.I.M., and/or
 4
                  Bruce T. Burnett, M.D., and/or
 5                Person Most Knowledgeable and/or
                  Custodian of Records
 6                9811 West Charleston Boulevard, Suite 2-641
 7                Las Vegas, Nevada 89117
                  Telephone: (800) 310-7334
 8
            bb.   Neuromonitoring Associates
 9                Sheree McLafferty, B.S., C.N.I.M., and/or
10                Morton Hyson, M.D., and/or
                  Bruce T. Burnett, M.D., and/or
11                Person Most Knowledgeable and/or
                  Custodian of Records
12                9811 West Charleston Boulevard, Suite 2-641
13                Las Vegas, Nevada 89117
                  Telephone: (800) 310-7334
14
            cc.   Surgical Anesthesia Services, LLP
15                Bruce T. Burnett, M.D., and/or
16                Person Most Knowledgeable and/or
                  Custodian of Records
17                8400 West Lake Mead Boulevard, Suite 202
                  Las Vegas, Nevada 89128
18
                  Telephone: (702) 395-1070
19
            dd.   Suditi
20                Sujay L. Patel, D.O., and/or
                  Person Most Knowledgeable and/or
21
                  Custodian of Records
22                2505 Anthem Village Drive, Suite E 134
                  Henderson, Nevada 89052
23                Telephone: (702) 453-3799
24
            ee.   Dura Medic, LLC
25                Person Most Knowledgeable and/or
                  Custodian of Records
26                P.O. Box 2728
27                Austin, Texas 78768
                  Telephone: (512) 320-5400
28




                                          Page 36 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 37 of 41




 1
             Plaintiff reserves the right to call at trial any of the witnesses identified in Defendants’ list
 2
      of witnesses and any other witnesses that are otherwise permitted to testify including, but not
 3
      limited to, any person not named herein for rebuttal/impeachment purposes. Plaintiff further
 4
 5    reserves the right to call any Custodian of Records as may be necessary to testify as to the

 6    authenticity of the medical and billing records associated with Plaintiff’s care and treatment.
 7
      Plaintiff reserves the right to object to the foregoing and any other witnesses identified and/or
 8
      called by Defendants.
 9
10           Defendants’ witnesses:

11           a.      Phillip Elwell
                     c/o Paul G. Albright, Esq.
12                   NAQVI INJURY LAW
13                   9500 West Flamingo Road, Suite 104
                     Las Vegas, Nevada 89147
14
             b.      Gregory Harvey
15                   c/o Karie N. Wilson, Esq.
16                   ALVERSON TAYLOR & SANDERS
                     6605 Grand Montecito Parkway, Suite 200
17                   Las Vegas, Nevada 89149
18
             c.      Nicholas Gilmour
19                   c/o Karie N. Wilson, Esq.
                     ALVERSON TAYLOR & SANDERS
20                   6605 Grand Montecito Parkway, Suite 200
                     Las Vegas, Nevada 89149
21
22           d.      Cade L. Smith, D.C., or
                     Person Most Knowledgeable and/or Custodian of Records
23                   Active Body Chiropractic
                     8945 West Post Road, Suite 105
24
                     Las Vegas, Nevada 89148
25
             e.      Person Most Knowledgeable and/or Custodian of Records
26                   Canyon Medical Billing
27                   6325 South Jones Boulevard, Suite 400
                     Las Vegas, Nevada 89118
28




                                                 Page 37 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 38 of 41




 1
            f.    Bhuvana P. Kittusamy, M.D., or
 2                Person Most Knowledgeable and/or Custodian of Records
                  Las Vegas Radiology
 3                7500 Smoke Ranch Road, Suite 100
                  Las Vegas, Nevada 89128
 4
 5          g.    Jason E. Garber, M.D., or
                  Person Most Knowledgeable and/or Custodian of Records
 6                Las Vegas Neurosurgical Institute Center for Spine and Brain Surgery
 7                3012 South Durango Drive
                  Las Vegas, Nevada 89117
 8
            h.    Person Most Knowledgeable and/or Custodian of Records
 9                Dura Medic LLC
10                PO Box 2728
                  Austin, Texas 78768
11
            i.    Person Most Knowledgeable and/or Custodian of Records
12                Southern Nevada Billing
13                2660 Crimson Canyon Drive, Suite 130
                  Las Vegas, Nevada 89128
14
            j.    Sujay L. Patel, D.O. and/or Person Most Knowledgeable
15                Suditi
16                2505 Anthem Village Drive, Suite E 134
                  Henderson, Nevada 89052
17
            k.    Bruce T. Burnett, M.D., or
18
                  Person Most Knowledgeable and/or Custodian of Records
19                Surgical Anesthesia Services
                  8400 West Lake Mead Boulevard, Suite 202
20                Las Vegas, Nevada 89128
21
            l.    R. Toone, Badge # H6719
22                Nevada Highway Patrol
                  Southern Command
23                4615 West Sunset Road
                  Las Vegas, Nevada 89118
24
25          m.    Scott Hunter
                  Hunter Investigative Group, Inc.
26                11700 West Charleston Boulevard, Suite 170-267
27                Las Vegas, Nevada 89135

28




                                            Page 38 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 39 of 41




             n.      Timothy Trainor, M.D. and/or Person Most Knowledgeable
 1
                     Advanced Orthopedics and Sports Medicine
 2                   8420 West Warm Springs Suite 100
                     Las Vegas, Nevada 89113
 3
             o.      Morton Hyson, M.D. and/or Person Most Knowledgeable
 4
                     Monitoring Associates
 5                   9811 West Charleston Boulevard, Suite 2-641
                     Las Vegas, Nevada 89117
 6
 7           p.      Pat Langin
                     EMC Insurance Company
 8                   16150 North Arrowhead Fountain Center Drive, Suite 350
                     Peoria, Arizona 85382
 9
10           q.      Thomas Dunn, M.D.
                     Desert Orthopaedic Center
11                   2800 E. Desert Inn. Rd., Suite 100
                     Las Vegas, NV 89121
12
13           r.      Noel S. Yumiaco M.D., or
                     Person Most Knowledgeable and/or Custodian of Records
14                   Aurora Diagnostics LMC Pathology Services
                     7455 West Washington Avenue, Suite 301
15                   Las Vegas, Nevada 89128
16                   Telephone: (702) 732-3441

17           s.      Mark Rosen, M.D.
                     2020 Palomino Lane, Suite 110
18
                     Las Vegas, Nevada 89106
19
             t.    Ted Bain, MD, CCFP
20                 5711 University Heights Blvd., Suite 107
                   San Antonio, Texas 78249
21
             Defendants reserve the right to call or cross-examine any and all witnesses identified by
22
      the other parties herein. Defendants further reserve the right to call any Custodian of Records as
23
      may be necessary to testify as to the authenticity of the medical and billing records associated with
24
25    Plaintiff’s care and treatment. Defendants reserve the right to object to the foregoing and any other

26    witnesses identified and/or called by Plaintiff.
27
28




                                                 Page 39 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 40 of 41




 1                                                       X.
 2                                                TRIAL DATE
 3           Counsel have met and herewith submit a list of three (3) agreed-upon trial dates:
 4             1. June 7, 2021
 5
               2. June 14, 2021
 6
               3. June 21, 2021
 7
             It is expressly understood by the undersigned that the court will set the trial of this matter on
 8
      one (1) of the agreed-upon dates if possible. If not, the trial will be set at the convenience of the
 9
      court’s calendar.
10
                                                         X.
11
                                               TIME FOR TRIAL
12
             It is estimated that the trial herein will take a total of 7 to 10 full judicial days.
13
      APPROVED AS TO FORM AND CONTENT BY:
14
15     DATED this 15th day of January, 2021.                  DATED this 15th day of January, 2021.
16     NAQVI INJURY LAW                                       ALVERSON TAYLOR & SANDERS

17
       _/s/ Paul G. Albright________________                  _/s/ Karie N. Wilson_______________
18     FARHAN R. NAQVI                                        KARIE N. WILSON
19     Nevada Bar No. 8589                                    Nevada Bar No. 7957
       PAUL G. ALBRIGHT                                       6605 Grand Montecito Pkwy, Ste. 200
20     Nevada Bar No. 14159                                   Las Vegas, Nevada 89149
       9500 W. Flamingo Road, Suite 104                       Attorney for Defendants
21     Las Vegas, Nevada 89147
       Attorneys for Plaintiff
22
23
      ...
24
      ...
25
      ...
26
27
28




                                                   Page 40 of 41
     Case 2:19-cv-01673-APG-NJK Document 45 Filed 01/19/21 Page 41 of 41




                                                          XI.
 1
 2                                        ACTION BY THE COURT

 3           This case is set for jury trial on the stacked calendar on September 27, 2021 at 9:00 a.m..
 4
      Calendar call shall be held on September 21, 2021 at 8:45 a.m. in Courtroom 6C.
 5
             This pretrial order has been approved by the parties to this action as evidenced by
 6
 7    the signatures of their counsel hereon, and the order is hereby entered and will govern the trial of

 8    this case. This order shall not be amended except by order of the court, pursuant to agreement
 9    of the parties, or to prevent manifest injustice.
10
                                                     DATED: January 19, 2021.
11
12
13
14                                                   ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
15
16
17
18    NOTICE: Due to the unusually large number of complex criminal cases set for lengthy trials
      before this Court, civil trials may possibly be held in a trailing status for months or be assigned
19
      to another District Court Judge for trial. Therefore, the Court strongly urges the parties to
20    consider their option to proceed before a Magistrate Judge pursuant to Local Rule IB 2-2, in
      accordance with 28 USC Section 636 and FRCP 73.
21
22    The Clerk shall provide the parties with a link to AO 85 Notice of Availability, Consent and
      Order of Reference - Exercise of Jurisdiction by a U.S. Magistrate Judge form on the Courts
23    website.
24
25
26
27
28




                                                  Page 41 of 41
